DETAILED ACTION
In the Final Rejection mailed 3/16/2021, claims 1-10 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2021, 8/12/2021, and 9/23/2021 are being considered by the examiner. 
Response to Amendment
The amendment to the claims filed 8/16/2021 has been entered: Claims 1-10 are active.
Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a vertical junction between the upper insert portion and the lower insert portion) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Burrow teaches multiple different ways of connecting the first primer insert portion to the second primer insert portion in claim 16, including friction fitting. As such, it was the examiners position that one of ordinary skill in the art would have recognized the known advantages of using an interference fit over the other art recognized equivalent methods of joining components together as described by Burrow and as outlined in MPEP § 2144.06. The examiner also notes that paragraph [0010] of applicant’s own specification identifies a multitude of equivalent means for joining the first and second primer inserts together including many of the same means described in claim 16 of Burrow. 
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Regarding claim 1, a word such as “extending” should be inserted after the phrase “primer flash aperture (30)” and before the phrase “through the inner surface (28)” in line 9.
Regarding claim 4, the word “independently” in line 2 should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an insert joint (16) located between the cylindrical first primer insert portion joining region (24) frictionally fitted around the cylindrical second primer insert portion joining region (40) to form the two piece pressed primer insert” in lines 11-15 is unclear as claimed. Specifically, applicant has not sufficiently described in the claims what the insert joint is located between other than the cylindrical first primer insert portion joining region. By extension, this renders unclear whether the insert joint or the cylindrical first primer insert portion joining region is the element that is frictionally fitted around the cylindrical second primer insert portion joining region to form the two piece pressed primer insert.
Claims 2-10 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burrow (US 9551557), herein referenced ‘Burrow’.
Regarding claim 1, Burrow discloses a two piece primer insert (32) for ammunition comprising: 
a first primer insert portion (56) comprising: a cylindrical insert coupling element (Fig. 8A) having an insert tip (44) at one end opposite a cylindrical first primer insert portion joining region (34), and an insert transition (Fig. 8A) located between the insert tip and the cylindrical first primer insert portion joining region (Fig. 8A);
a second primer insert portion (58) comprising: a inner surface (Fig. 8A) connected to an extraction flange (46) by a cylindrical second primer insert portion joining region (Fig. 8A), a primer recess (38) located within the cylindrical second primer insert portion joining region, a 
an insert joint (60) located between the cylindrical first primer insert portion joining region and the cylindrical second primer insert portion joining region (Fig. 8A).
While Burrow does not expressly teach wherein the insert joint is frictionally fitted around the cylindrical second primer insert portion joining region such that the two piece primer insert is formed as a two piece pressed primer insert, Burrow further discloses an insert joint that links the upper primer bottom surface and the lower primer bottom surface to form a two piece primer insert (claim 1 lines 18-22), wherein the insert joint is friction fitted (claim 16 lines 1-2, claim 16 depending from claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first and second primer inserts of Burrow to be interference fitted at the insert joint in order to obtain the known advantages of interference fitting over other art recognized equivalent methods of joining components together. MPEP § 2144.
Regarding claim 2, Burrow discloses wherein the insert joint is also (col. 15 lines 3-4) chemical bonded, chemical welded, soldered, smelted, sintered, adhesive bonded, laser welded, ultrasonic welded, friction spot welded, friction stir welded, or a combination thereof (col. 6 lines 56-60).
Regarding claim 3, Burrow discloses wherein the first primer insert portion, the second primer insert portion, or both are formed independently by metal injection molding, polymer injection molding, stamping, pressing, milling, molding, machining, punching, fine blanking, or smelting (col. 3 lines 38-43).
Regarding claim 4, Burrow discloses wherein the first primer insert portion, the second primer insert portion, or both comprise a polymer, a metal, an alloy, or a ceramic alloy (col. 3 lines 43-46).
Regarding claim 5, Burrow discloses wherein the first and the second primer insert portions comprise the same material or different materials (col. 3 lines 46-49).
Regarding claim 6, Burrow discloses a support structure (28) positioned about the cylindrical insert coupling element (Fig. 1).
Regarding claim 7, Burrow discloses wherein the support structure is positioned about the insert transition (Fig. 1).
Regarding claim 8, Burrow discloses wherein the support structure extends at least partially into the insert joint (Fig. 1).
Regarding claim 9, Burrow discloses wherein the support structure is a mesh, a sheet or a weave (Fig. 1).
Regarding claim 10, Burrow discloses one or more surface protrusions (62 or 66) positioned about the cylindrical insert coupling element (Figs. 8A or 10).
Conclusion
Claims 1-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641